Opinion issued June 25, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00536-CV
                            ———————————
                  IN RE LOYD LANDON SORROW, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Loyd Landon Sorrow, proceeding pro se and incarcerated, has filed

a motion for leave to file a petition for writ of mandamus with his petition seeking

to compel the respondent trial court to vacate its order granting a transfer of venue

to Brazoria County of his underlying civil suit, filed in Travis County under Texas
Health and Safety Code § 611.005, and to compel it to transfer venue to Travis or

Harris County.1 We dismiss the petition for want of jurisdiction.

      This Court’s mandamus jurisdiction is governed by Texas Government Code

Section 22.221, which expressly limits the mandamus jurisdiction of the courts of

appeals to: (1) writs necessary to enforce the jurisdiction of the court of appeals;

and (2) writs against specified district or county court judges in the court of

appeals district. TEX. GOV’T CODE ANN. §§ 22.221(a), (b) (West Supp. 2014). We

lack jurisdiction to issue the requested writ against the respondent, listed as the

419th District Court of Travis County, because this Court neither has jurisdiction

over the district courts of Travis County nor is such a writ necessary to enforce this

Court’s appellate jurisdiction. See id.; see also TEX. GOV’T CODE ANN. §22.201(b)

(West Supp. 2014); cf. In re McGee, 213 S.W.3d 405, 405–06 (Tex. App.—

Houston [1st Dist.] 2006, orig. proceeding) (dismissing mandamus petition,

seeking relief against Walker County officials, for want of jurisdiction). The Third

Court of Appeals in Austin has jurisdiction over Travis County district courts. See

TEX. GOV’T CODE ANN. §§ 22.201(d), 22.204(a) (West Supp. 2014).

      Accordingly, relator’s petition for a writ of mandamus is dismissed for want

of jurisdiction. We dismiss relator’s motion for leave to file a petition as moot.


1
      The underlying original case, as listed by relator, is Loyd Landon Sorrow v. Harris
      County Sheriffs Department, et al., Cause No. D-1-GN-11-003739, in the 419th
      District Court of Travis County, Texas, which is listed as the respondent.
                                           2
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        3